Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 9-20 in the reply filed on 11/03/2022 is acknowledged.  The traversal is on the ground(s) that the proposed groups of claims are inextr4icably intertwined and prosecution of the proposed groups of claims together would be most effective for the office.  This is not found persuasive because the groups are directed towards different statutory categories and/or the groups are classified in different areas and would require separate searches as detailed in the restriction requirement dated 09/06/2022.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/03/2022.
Claim Objections
Claims 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 10 is directed towards a glass where the composition of the glass-ceramic article from the primary surface into the thickness of the glass-ceramic article comprises over 10 mol% Na2O, with the mole percentage of Na2O decreasing from the primary surface towards the center-volume. Claim 20 is directed towards a glass with the composition of the glass-ceramic article at the center-volume comprises, on an oxide basis: 70.0-70.6 mol% SiO2; 4.85-4.95 mol% Al2O3; 19.2-19.4 mol% Li2O; 0.195-0.205 mol% Na2O; 0.9-1.1 mol% P2O5; 1.8-2.6 mol% ZrO2; 1.9-2.1 mol% TiO2; and 0.09-0.11 mol% SnO2, wherein the glass-ceramic article at the center-volume is substantially free of B2O3; K2O; MgO; and ZnO; and lithium disilicate and beta-spodumene are the two predominant crystalline phases by weight of the glass-ceramic article. The closest prior art, WO2017223551 to Beall et al., does not disclose or make obvious the limitations in claims 10 and 20 because Beall does not disclose the composition of the glass-ceramic article from the primary surface into the thickness of the glass-ceramic article comprises over 10 mol% Na2O, with the mole percentage of Na2O decreasing from the primary surface towards the center-volume, nor does Beall disclose the composition of claim 20. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 11-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beall et al. (US20160152512, hereinafter referred to as Beall) in view of Beall et al. (WO2017223551, hereinafter referred to as Second Beall) .
Regarding claim 9, Beall discloses a glass-ceramic article comprising: a composition at a center-volume comprising, on an oxide basis: 55-75 mol% SiO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 70.65 mol% SiO2); 0.2-10 mol% Al2O3 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 4.27 mol% Al2O3); 0-5 mol% B2O3 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0% B2O3); 15-30 mol% Li2O (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 22.06 mol% Li2O); 0-2 mol% Na2O (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.06 mol% Na2O); 0-2 mol% K2O (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0% K2O); 0-5 mol% MgO (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0% MgO); 0-2 mol% ZnO (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0% ZnO); 0.2-3.0 mol% P2O5 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.85 mol% P2O5); 0.1-10 mol% ZrO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 1.97 mol% ZrO2); 0-4 mol% TiO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0% TiO2); and 0-1.0 mol% SnO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.08 mol% SnO2); wherein (i) lithium disilicate and (ii) either β-spodumene or β-quartz are the two predominant crystalline phases (by weight) of the glass-ceramic article (See Beall at Table 3, Example 44, and Fig. 4D, disclosing an example of a glass-ceramic comprising predominant crystal phases of lithium disilicate and beta-spodumene); wherein the glass-article further comprises tetragonal ZrO2 as a crystalline phase (See Beall at Table 3, Example 44, and Fig. 4D, disclosing an example of a glass-ceramic comprising tetragonal ZrO2 as a crystalline phase).
While Beall does not explicitly disclose at least one of the following conditions are true: (i) the composition of the glass-ceramic article from a primary surface into a thickness of the glass-ceramic article comprises over 10 mol% Na2O, on an oxide basis, with the mole percentage of Na2O decreasing from the primary surface towards the center-volume; and (ii) the mole percentage of Na2O within the glass-ceramic article decreases as a function of depth into the thickness of the glass-ceramic article from the primary surface, with the maximum mole percentage of Na2O at any depth being 7 mol% Na2O, and sodium ions are present within the glass-ceramic article to a depth of at least 15 percent of the thickness from the primary surface, Beall does disclose that the glass ceramics ... may be beneficial for toughening or for strengthening through an ion exchange process (see Beall at the Abstract). Because Beall does not disclose a specific ion exchange process, a person having ordinary skill in the art would naturally look to the prior art to find an acceptable ion exchange process.
Second Beall is directed towards high strength glass-ceramics having lithium disilicate and beta-spodumene structures (see Second Beall at the Title). Second Beall teaches the glass ceramics were chemically strengthened via an ion exchange process in which the glass ceramics of each Example were immersed in a molten NaNO3 bath at a temperature of about 390° C. for 3.5 hours. FIG. 13 shows the concentration of Na+ ions, in terms of Na2O from the surface to the bulk of the glass ceramics of Examples B and 26 (see Beall at [0147]). Per Fig. 13, the concentration varies from below 7 mol% Na2O and decreases towards the center, where non-zero values for Na2O continue through the entire depth of 200 micrometers (see Fig. 13). Beall teaches the chemically strengthened samples exhibited significantly higher Vickers indentation crack initiation load values (see Beall at [0148]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when practicing the invention of Beall to use the ion-exchange procedure taught by Second Beall with a reasonable expectation of successfully strengthening the samples as taught by Second Beall. 
Regarding claim 11, while Beall does not explicitly disclose the mole percentage of Na2O within the glass-ceramic article decreases as a function of depth into the thickness of the glass-ceramic article from the primary surface, with the maximum mole percentage of Na2O at any depth being 7 mol% Na2O and, and sodium ions are present within the glass-ceramic article to a depth of at least 15 percent of the thickness from the primary surface, Beall does disclose that the glass ceramics ... may be beneficial for toughening or for strengthening through an ion exchange process (see Beall at the Abstract). Because Beall does not disclose a specific ion exchange process, a person having ordinary skill in the art would naturally look to the prior art to find an acceptable ion exchange process.
Second Beall is directed towards high strength glass-ceramics having lithium disilicate and beta-spodumene structures (see Second Beall at the Title). Second Beall teaches the glass ceramics were chemically strengthened via an ion exchange process in which the glass ceramics of each Example were immersed in a molten NaNO3 bath at a temperature of about 390° C. for 3.5 hours. FIG. 13 shows the concentration of Na+ ions, in terms of Na2O from the surface to the bulk of the glass ceramics of Examples B and 26 (see Beall at [0147]). Per Fig. 13, the concentration varies from below 7 mol% Na2O and decreases towards the center, where non-zero values for Na2O continue through the entire depth of 200 micrometers (see Fig. 13). Beall teaches the chemically strengthened samples exhibited significantly higher Vickers indentation crack initiation load values (see Beall at [0148]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date when practicing the invention of Beall to use the ion-exchange procedure taught by Second Beall with a reasonable expectation of successfully strengthening the samples as taught by Second Beall.
Regarding claim 12, while Beall does not explicitly disclose the glass-ceramic article exhibits a ring-on-ring load-to-failure of at least 120 kgf, this is a property inherent to the composition, and the composition disclosed by Beall is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Regarding claim 13, while Beall does not explicitly disclose after being abraded with SiC particles at an abrasion pressure of 45 psi, the glass-ceramic article exhibits a ring-on-ring load-to-failure of at least 80 kgf, this is a property inherent to the composition, and the composition disclosed by Beall is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 14, Beall discloses the composition of the glass-ceramic article at the center-volume comprises, on an oxide basis: 68.6-71.5 mol% SiO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 70.65 mol% SiO2); 1.0-4.5 mol% Al2O3 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 4.27 mol% Al2O3); 21.5-22.2 mol% Li2O (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 22.06 mol% Li2O); 0.7-1.2 mol% P2O5 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.85 mol% P2O5); 1.5-5.0 mol% ZrO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 1.97 mol% ZrO2); and 0-0.1 mol% SnO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.08 mol% SnO2), wherein the glass-ceramic article is substantially free of B2O3; MgO; ZnO; and TiO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0% B2O3; MgO; ZnO; and TiO2).
Regarding claim 15, Beall discloses the composition of the glass-ceramic article at the center-volume comprises, on an oxide basis: 68.6-70.9 mol% SiO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 70.65 mol% SiO2); 1.0-4.3 mol% Al2O3 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 4.27 mol% Al2O3); 21.5-22.2 mol% Li2O (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 22.06 mol% Li2O); 0.9-1.2 mol% P2O5 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.85 mol% P2O5, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); 2.0-5.0 mol% ZrO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 1.97 mol% ZrO2, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); and 0-0.1 mol% SnO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.08 mol% SnO2), wherein the glass-ceramic article is substantially free of B2O3; MgO; ZnO; and TiO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0% B2O3; MgO; ZnO; and TiO2). 
Regarding claim 16, Beall discloses the composition of the glass-ceramic article at the center-volume comprises (on an oxide basis): 68.6-70.9 mol% SiO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 70.65 mol% SiO2); 1.0-4.3 mol% Al2O3 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 4.27 mol% Al2O3); 21.5-22.2 mol% Li2O (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 22.06 mol% Li2O); 0.9-1.2 mol% P2O5 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.85 mol% P2O5, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); 3.0-5.0 mol% ZrO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 1.97 mol% ZrO2, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); and 0-1.0 mol% SnO2 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 0.08 mol% SnO2).
Regarding claim 17, Beall discloses the glass-ceramic article exhibits a color, under an F02 illuminant, presented in CIELAB color space coordinates: L* : 93 to 97; a* : -1.0 to 0; and b* -1.0 to 3.0 (see Beall at [0013], disclosing the glass ceramic exhibit a color presented in CIELAB color space coordinates: a*=from about −1 to about +3; b*=from about −7 to about +3; and L*>85, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05). 
Regarding claim 18, while Beall does not explicitly disclose the glass-ceramic substrate has an average opacity of 79 to 96 percent throughout the wavelength range of 400 nm to 700 nm for a thickness of 0.8 mm, this is a property inherent to the composition, and the composition disclosed by Beall is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 19, Beall discloses the composition of the glass-ceramic article at the center-volume comprises, on an oxide basis, 3.4 to 4.3 mol% Al2O3 (See Beall at Table 3, Example 44, disclosing an example of a glass-ceramic comprising 4.27 mol% Al2O3); and lithium disilicate and beta-spodumene are the two predominant by weight crystalline phases of the glass-ceramic article (See Beall at Table 3, Example 44, and Fig. 4D, disclosing an example of a glass-ceramic comprising predominant crystal phases of lithium disilicate and beta-spodumene). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731